Exhibit 10.16(l)

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made and entered into by and between
JACK BRUCKER (“Executive”) and RURAL/METRO CORPORATION, its subsidiaries,
affiliates, joint ventures and partnerships (“Rural/Metro”). The Effective Date
of this Agreement is January 1, 2004.

 

R E C I T A L S

 

A. The Board of Directors of Rural/Metro believes it is in the best interests of
Rural/Metro to employ Executive as the President and Chief Executive Officer of
Rural/Metro. The Board of Directors believes that Executive has been, is and is
expected to continue to be, a key contributor to the success of Rural/Metro. Due
to Executive’s experience as the Chief Executive Officer, President and the
former Chief Operating Officer of Rural/Metro, Executive has particular skills
and knowledge that the Board of Directors believes is imperative to retain for
the benefit of Rural/Metro, its customers and all of its financial stakeholders.

 

B. Rural/Metro has decided to offer Executive an amended and restated employment
agreement, the terms and provisions of which are set forth below. Rural/Metro
and Executive each desire to enter into this Agreement and, by doing so,
mutually establish and maintain a meaningful long-term commitment to each other
based upon the terms and provisions herein.

 

NOW, THEREFORE, IT IS HEREBY MUTUALLY AGREED AS FOLLOWS:

 

  1. POSITION AND DUTIES.

 

Executive will be employed as the President and Chief Executive Officer of
Rural/Metro and shall report only to the Board of Directors of Rural/Metro (the
“Board”). Executive shall perform the duties of his position, as determined by
the Board, in accordance with the policies, practices and bylaws of Rural/Metro.
Executive shall serve Rural/Metro faithfully, loyally, honestly and to the best
of his ability. Executive will devote his best efforts to the performance of his
duties for, and in the business and affairs of, Rural/Metro. Rural/Metro
reserves the right, in its sole discretion, to change or modify Executive’s
position, title and duties during the term of this Agreement, subject to
Executive’s rights under Section 6.

 

  2. COMPENSATION.

 

As of the Effective Date, Executive’s annual compensation will be $1,200,000
(“Base Salary”). The Base Salary shall be adjusted annually for increases (but
not decreases) in the 12-month percent change in the Consumer Price Index
maintained by the US Department of Labor’s Bureau of

 

Confidential

  Page 1 of 17    



--------------------------------------------------------------------------------

Labor Statistics (“BLS”) for the following Consumer Price Index (“CPI”):
population coverage is “CPI-U”; area coverage is “Unadjusted US City Average”;
series title is “All Items”; and base period index is “1982-1984=100” (or such
other more recent base period index that is maintained by the BLS and that will
permit a fair and reasonable analysis of the 12-month percent change). Such
adjustment to Executive’s Base Salary shall be made effective January 1 of each
year based upon the most recent CPI then available for a 12-month comparison.
Executive’s Base Salary will be paid in substantially equal periodic
installments as determined by Rural/Metro. Except as provided in the second
sentence of this Section, it is the specific intention of the parties that the
Base Salary shall not be increased during the term of this Agreement. Further,
Executive shall not be eligible to participate in the Rural/Metro Management
Incentive Program (“MIP”) or any similar or successor plan.

 

  3. RETENTION BONUS.

 

On the Effective Date, Rural/Metro shall pay Executive a sum (the “Retention
Bonus”) equal to $1,000,000 plus an additional amount in cash equal to the sum
of all taxes including, without limitation, any federal, state and local income
taxes, payable by Executive as a result of the receipt of the Retention Bonus.
The purpose of the Retention Bonus is to provide additional encouragement for
Executive to maintain the employment relationship during the entire term of this
Agreement. If, nevertheless, Executive terminates the employment relationship
without Good Reason (as defined in Section 6A), or Rural/Metro terminates the
employment relationship for Cause (as defined in Section 5A), Executive shall
pay Rural/Metro an amount equal to the Retention Bonus. If Executive terminates
the employment relationship with Good Reason, or Rural/Metro terminates the
employment relationship without Cause or due to Disability (as defined in
Section 7), Executive shall pay Rural/Metro that fraction of the Retention Bonus
having a numerator equal to the number of days between the termination date and
December 31, 2010, and a denominator of 2,555. Any payment required from
Executive pursuant to this Section 3 shall be made in a lump sum, in the full
amount, not later than thirty (30) days after the effective date of termination.
Amounts payable under this Section 3 that are delinquent shall bear interest at
the prime lending rate of Citibank, N.A., as published in the Wall Street
Journal on the close of business on the last business day prior to the date
payment was due hereunder (“Interest Rate”). Executive’s receipt of the
Retention Bonus shall be taken into account in evaluating the level of
Executive’s participation and award, if any, in any future equity incentive
programs established by Rural/Metro.

 

  4. TERM AND TERMINATION.

 

This Agreement will continue in full force and effect until it is terminated by
the parties. This Agreement may be terminated in any of the following ways: (a)
it may be renegotiated and replaced

 

Confidential

  Page 2 of 17    



--------------------------------------------------------------------------------

by a written agreement signed by both parties; (b) Rural/Metro may elect to
terminate this Agreement with or without “Cause”, as defined below; (c)
Executive may elect to terminate this Agreement with or without “Good Reason”,
as defined below; (d) either party may serve notice on the other of its desire
to terminate this Agreement at the end of the “Initial Term” or any “Renewal
Term”, or (e) this Agreement may terminate automatically upon Executive’s death
or Disability pursuant to Section 7.

 

The “Initial Term” of this Agreement shall expire by its terms on December 31,
2010, unless sooner terminated in accordance with the provisions of this
Agreement. This Agreement will be renewed at the end of the Initial Term for
additional one-year periods (a “Renewal Term”), unless either party serves
notice of its desire not to renew this Agreement on the other, in which case
Executive shall receive no Severance Benefits. Such notice must be given at
least one hundred eighty (180) days before the end of the Initial Term or the
applicable Renewal Term.

 

  5. TERMINATION BY RURAL/METRO

 

  A. Termination For Cause.

 

Rural/Metro may terminate this Agreement and Executive’s employment for Cause at
any time upon written notice. This means that Rural/Metro has the right to
terminate the employment relationship for Cause at any time should there be
Cause to do so.

 

For purposes of this Agreement, “Cause” shall be limited to discharge resulting
from a determination by an affirmative vote of 75% of the members of the Board
of Directors then in office that Executive: (a) has been convicted of (or has
pleaded guilty or no contest to) a felony involving dishonesty, fraud, theft or
embezzlement; (b) has repeatedly failed or refused, in a material respect to
follow reasonable policies or directives established by Rural/Metro, if the
failure or refusal has not been cured within sixty (60) days after Rural/Metro
has provided written notice to Executive of the specific conduct constituting
such failure or refusal; (c) has willfully and persistently failed or refused to
attend to material duties or obligations imposed upon him under this Agreement,
if the failure or refusal has not been cured within sixty (60) days after
Rural/Metro has provided written notice to Executive of the specific conduct
constituting such failure or refusal; or (d) has misrepresented or concealed a
material fact for purposes of securing employment with Rural/Metro or this
Employment Agreement. The existence of “Cause” shall be determined by
Rural/Metro’s Board of Directors acting in good faith after prior notice to
Executive and after providing Executive with an opportunity to be heard in a
meeting with the Board of Directors.

 

Confidential

  Page 3 of 17    



--------------------------------------------------------------------------------

Because Executive is in a position which involves great responsibilities,
Rural/Metro is not required to utilize its progressive discipline policy. In
addition, no generally applicable grievance policy shall apply to grievances by
Executive regarding his employment relationship with Rural/Metro.

 

If this Agreement and Executive’s employment is terminated for Cause, Executive
shall receive no Severance Benefits.

 

  B. Termination Without Cause.

 

Rural/Metro also may terminate this Agreement and Executive’s employment without
Cause at any time after providing Executive with sixty (60) days advance written
notice. In the event this Agreement and Executive’s employment are terminated by
Rural/Metro without Cause, Executive shall receive the Severance Benefits
pursuant to Section 8. Rural/Metro may place Executive on a paid administrative
leave, and bar or restrict Executive’s access to Rural/Metro facilities,
contemporaneously with or at any time following the delivery of the written
notice to Executive. For the avoidance of doubt, any action by Rural/Metro
pursuant to the foregoing sentence shall not constitute Good Reason or otherwise
constitute a breach of this Agreement by Rural/Metro, and the foregoing sentence
or any action by Rural/Metro pursuant thereto shall in no way limit or reduce
the rights of Rural/Metro as provided elsewhere herein.

 

  6. TERMINATION BY EXECUTIVE.

 

Executive may terminate this Agreement and his employment with or without “Good
Reason” in accordance with the provisions of this Section 6.

 

  A. Termination For Good Reason.

 

Executive may terminate this Agreement and his employment for “Good Reason” by
giving written notice to Rural/Metro within sixty (60) days, or such longer
period as may be agreed to in writing by Rural/Metro, of Executive’s receipt of
notice of the occurrence of any event constituting “Good Reason”, as described
below.

 

Executive shall have “Good Reason” to terminate this Agreement and his
employment upon the occurrence of any of the following events: (a) Executive is
assigned duties inconsistent with the positions, duties, responsibility and
status of the President and Chief Executive Officer of Rural/Metro; (b)
Executive is required to relocate to an employment location that is more than
fifty (50) miles from his current employment location (which the parties agree
is Rural/Metro’s present Scottsdale headquarters); or (c) Executive’s Base
Salary rate is reduced to a level that is at least ten percent (10%) less than
the salary paid to Executive during any prior calendar year, unless Executive
has agreed to said reduction.

 

Confidential

  Page 4 of 17    



--------------------------------------------------------------------------------

Notwithstanding the above provisions, Executive shall not have “Good Reason” to
terminate this Agreement and his employment if, within thirty (30) days of the
written notice of Good Reason provided to Rural/Metro by Executive, Rural/Metro
corrects, remedies or reverses any event which resulted in Good Reason.

 

If Executive terminates this Agreement and his employment for Good Reason,
Executive shall be entitled to receive Severance Benefits pursuant to Section 8.

 

  B. Termination Without Good Reason.

 

Executive also may terminate this Agreement and his employment without Good
Reason at any time by giving sixty (60) days notice to Rural/Metro. If Executive
terminates this Agreement and his employment without Good Reason, Executive
shall not receive Severance Benefits pursuant to Section 8.

 

  C. Administrative Leave.

 

Rural/Metro may place Executive on a paid administrative leave, and bar or
restrict Executive’s access to Rural/Metro facilities, contemporaneously with or
at any time following the delivery of the written notice of termination by
Executive pursuant to Section 6A or 6B. For the avoidance of doubt, any action
by Rural/Metro pursuant to the foregoing sentence shall not constitute Good
Reason or otherwise constitute a breach of this Agreement by Rural/Metro, and
the foregoing sentence or any action by Rural/Metro pursuant thereto shall in no
way limit or reduce the rights of Rural/Metro as provided elsewhere herein.

 

  7. DEATH OR DISABILITY.

 

This Agreement will terminate automatically on Executive’s death. Any
compensation or other amounts due to Executive for services rendered prior to
his death shall be paid to Executive’s surviving spouse, or if Executive does
not leave a surviving spouse, to Executive’s estate. If Executive is receiving
Severance Benefits at the time of his death, the monetary portion of Executive’s
Severance Benefits shall be paid to Executive’s surviving spouse, or if
Executive does not leave a surviving spouse, to Executive’s estate, for the
balance of the Benefit Period (as defined in Section 8) remaining at the time of
Executive’s death. In addition, if, at the time of his death, Executive is
receiving Severance Benefits that include the continuation of health, medical,
dental, vision or pharmaceutical insurance benefits (as described in Section 8),
and Executive’s surviving spouse is covered by such health, medical, dental,
vision or pharmaceutical insurance benefits through Rural/Metro at the time of
Executive’s death, then such coverage of Executive’s surviving spouse shall
continue throughout the balance of the Benefit

 

Confidential

  Page 5 of 17    



--------------------------------------------------------------------------------

Period. No other benefits shall be payable to Executive’s heirs pursuant to this
Agreement, but amounts may be payable pursuant to any life insurance or other
benefit plans maintained by Rural/Metro.

 

In the event Executive becomes “Disabled,” Executive’s employment hereunder and
Rural/Metro’s obligation to pay Executive’s Base Salary (less any amounts
payable to Executive pursuant to any long-term disability insurance policy paid
for by Rural/Metro) shall continue for a period of six (6) months from the date
as of which Executive is determined to have become Disabled, at which point,
Executive’s employment hereunder shall automatically cease and terminate.
Executive shall be considered “Disabled” or to be suffering from a “Disability”
for purposes of this Section 7 if Executive is unable, after any reasonable
accommodations required by the Americans with Disabilities Act or other
applicable law, to perform the essential functions of his position because of a
physical or mental impairment. In the absence of agreement between Rural/Metro
and Executive as to whether Executive is Disabled or suffering from a Disability
(and the date as of which Executive became Disabled), such determinations shall
be made by a licensed physician selected by Rural/Metro. If a licensed physician
selected by Executive disagrees with the determination of the physician selected
by Rural/Metro, the two physicians shall select a third physician. The decision
of the third physician concerning whether Executive is Disabled or suffering
from a Disability (and the date as of which Executive became Disabled) shall be
binding and conclusive on all interested parties.

 

  8. SEVERANCE BENEFITS.

 

If during the Initial Term or any Renewal Term, this Agreement and Executive’s
employment are terminated without Cause by Rural/Metro as set forth in Section
5B prior to the last day of the Initial Term or any Renewal Term, or if
Executive elects to terminate this Agreement for Good Reason as set forth in
Section 6A, Executive shall receive the “Severance Benefits” provided by this
Section. In addition, Executive also shall receive the Severance Benefits if his
employment is terminated due to Disability as set forth in Section 7.

 

The Severance Benefits shall begin immediately following the effective date of
termination of employment and, except as otherwise provided herein, will
continue to be payable for a period (the “Benefit Period”) equal to (a) five (5)
years, if employment is terminated on or before December 31, 2005, or (b) the
greater of (i) two (2) years or (ii) five (5) years minus the number of days
from January 1, 2006 through and including the effective date of termination of
employment, if employment is terminated on or after January 1, 2006.

 

The Executive’s Severance Benefits shall consist of the monthly sum of $66,667
for the Benefit Period, less lawfully required withholdings, and shall be paid
in accordance with Rural/Metro’s

 

Confidential

  Page 6 of 17    



--------------------------------------------------------------------------------

generally-applicable payroll practices. Such Severance Benefits shall be paid in
lieu of any accrued vacation time. Delinquent amounts shall bear interest at the
Interest Rate. The Severance Benefits also shall consist of the continuation of
any health, medical, dental, vision or pharmaceutical coverage that Executive
was participating in as of the last day of active employment. These coverages
shall be continued under COBRA beginning the first day of the month following
the effective termination date and shall continue for the duration of the
Benefit Period provided that Executive satisfactorily complies with all COBRA
election requirements. During the Benefit Period, Executive shall continue to
pay the same premiums paid as of the last day of active employment. Executive’s
life insurance coverage may be converted to an individual policy within 30 days
of the effective termination date. Upon conversion, the cost of maintaining an
individual policy resides with Executive. If a particular insurance benefit may
not be continued for any reason, Rural/Metro shall pay a “Benefit Allowance” to
the Executive. The “Benefit Allowance” will equal 145% of the cost to
Rural/Metro of providing the unavailable insurance benefit to a similarly
situated employee. The Benefit Allowance shall be paid on a monthly basis or in
a single lump sum. The cost of providing the unavailable benefit to a similarly
situated employee and whether the Benefit Allowance will be paid in monthly
installments or in a lump sum will be determined by Rural/Metro in the exercise
of its discretion.

 

In addition, the vesting of any stock options or any other equity based
compensation or incentive award that vests over time (collectively, “Equity”),
which were issued by Rural/Metro to Executive and are held by Executive at the
effective date of termination of employment, shall be accelerated such that the
Equity shall be fully vested on the effective date of the termination of
employment, and such Equity shall remain fully vested and exercisable until two
years after the effective date of the termination of employment; provided,
however, that if the exercise period relating to an incentive stock option
granted in compliance with Section 422 of the Internal Revenue Code would be
exceeded by application of the foregoing, then the incentive stock option shall
be considered to be a non-qualified stock option.

 

If Executive voluntarily terminates this Agreement and his employment without
Good Reason prior to the end of the Initial Term or any Renewal Term, or if
Rural/Metro terminates the Agreement and Executive’s employment for Cause, no
Severance Benefits shall be paid to Executive. No Severance Benefits are payable
in the event of Executive’s death, except as set forth in Section 7.

 

Severance Benefits will cease if Executive elects to forgo future Severance
Benefits pursuant to Section 11G in order to avoid any further restrictions on
his ability to engage in a competing business or to solicit employees or
clients. If Executive makes an election pursuant to Section 11G, the Severance
Benefits will cease as of the effective date of the election. As a general rule,
notwithstanding

 

Confidential

  Page 7 of 17    



--------------------------------------------------------------------------------

any contrary provision in any Stock Option Agreement or this Section 8,
Executive will not be allowed to exercise any stock options following the
effective date of an election made pursuant to Section 11G.

 

Severance Benefits and Executive’s right to exercise any stock options also
shall immediately cease if Executive commits a material violation of any of the
terms of this Agreement relating to confidentiality and non-disclosure, as set
forth in Section 10, or the Covenant-Not-To-Compete, as set forth in Section 11.
Only material violations will result in the loss of Severance Benefits and the
ability to exercise stock options. In addition, if a violation, even if
material, is one that may be cured, the violation will not be considered to be
material unless Executive fails to cure said violation within sixty (60) days
after receiving written notice of said violation from Rural/Metro or unless
Executive repeats said violation at any time after receiving said notice.

 

The payment of Severance Benefits shall not be affected by whether Executive
seeks or obtains other employment. Executive shall have no obligation to seek or
obtain other employment and Executive’s Severance Benefits shall not be impacted
by Executive’s failure to “mitigate.”

 

Notwithstanding anything in this Agreement to the contrary, as a condition
precedent to Executive’s right to receive the Severance Benefits, Executive must
(i) execute any release reasonably requested by Rural/Metro, which shall include
without limitation a mutual release of the parties and their respective heirs,
officers, directors, employees, successors and assigns, of all claims, costs,
losses and liabilities whatsoever, arising on or prior to the effective date of
termination, that each party may have in connection with Executive’s employment
or the cessation of his employment with Rural/Metro, and a mutual agreement of
non-disparagement; and (ii) have completed full repayment of the Retention Bonus
to the extent required in Section 3 of this Agreement.

 

Notwithstanding anything in this Agreement to the contrary, and without limiting
Rural/Metro’s other rights or remedies, Rural/Metro in its sole discretion may
elect to offset amounts otherwise payable to Executive under this Section 8
against amounts payable to Rural/Metro under Section 3.

 

  9. BENEFITS.

 

  A. Benefit Plans, Insurance, Options, etc.

 

Subject to the last sentence of Section 2 and the last sentence of Section 3,
Executive will be entitled to participate in any benefit plans, including, but
not limited to, retirement plans, stock option plans, equity compensation or
incentive plans, disability plans, life insurance plans and health, medical,
dental, vision and pharmaceutical plans available to other Rural/Metro executive
employees, subject to any restrictions (including waiting periods) specified in
said plans.

 

Confidential

  Page 8 of 17    



--------------------------------------------------------------------------------

  B. Vacation.

 

Executive is entitled to four (4) weeks of paid vacation per calendar year, with
such vacation to be scheduled and taken in accordance with Rural/Metro’s
standard vacation policies. If Executive does not take the full vacation
available in any year, the unused vacation may not be carried over to the next
calendar year, and Executive will not be compensated for it.

 

  10. CONFIDENTIALITY; NON-DISCLOSURE; OWNERSHIP OF WORK.

 

  A. Confidentiality; Non-Disclosure.

 

During the course of his employment, Executive will become exposed to a
substantial amount of confidential and proprietary information, including, but
not limited to, financial information, annual reports, audited and unaudited
financial reports, operational budgets and strategies, methods of operation,
customer lists, strategic plans, business plans, marketing plans and strategies,
new business strategies, merger and acquisition strategies, management systems
programs, computer systems, personnel and compensation information and payroll
data, and other such reports, documents or information (collectively the
“Confidential and Proprietary Information”). In the event his employment is
terminated by either party for any reason, Executive promises that he will not,
retain, take with him or make any copies of such Confidential and Proprietary
Information in any form, format, or manner whatsoever (including computer
print-outs, computer tapes, floppy disks, CD-ROMs, etc.) nor will he disclose
the same in whole or in part to any person or entity, in any manner either
directly or indirectly. Excluded from this Agreement is information that (i) is
or becomes publicly known through no violation of this Agreement, (ii) is
lawfully received by the Executive from any third party without restriction on
disclosure or use, (iii) is required to be disclosed by law, or (iv) is
expressly approved in writing by Rural/Metro for release or other use by the
Executive. The provisions of this paragraph shall survive the termination of
this Agreement.

 

  B. Ownership of Work, Materials and Documents.

 

All records, reports, notes, compilations, software, programs, designs and/or
other recorded or created matters, copies thereof or reproductions, in whatever
media form, relating to Rural/Metro’s trade secrets, operations, activities, or
business, made or received by Executive during any past, present or future
employment with Executive are and shall be works made for hire and are, or shall
become the exclusive property of Rural/Metro. Failure to return Rural/Metro’s
property, whether during the term of this Agreement or after its termination,
shall be a breach of this Agreement. The provisions of this paragraph shall
survive the termination of this Agreement.

 

Confidential

  Page 9 of 17    



--------------------------------------------------------------------------------

  11. COVENANT-NOT-TO-COMPETE.

 

  A. Interests to be Protected.

 

The parties acknowledge that during the term of his employment, Executive will
perform essential services for Rural/Metro, its employees and shareholders, and
for clients of Rural/Metro. Therefore, Executive will be given an opportunity to
meet, work with and develop close working relationships with Rural/Metro’s
clients on a first-hand basis and will gain valuable insight as to the clients’
operations, personnel and need for services. In addition, Executive will be
exposed to, have access to, and be required to work with, a considerable amount
of Rural/Metro’s Confidential and Proprietary Information.

 

The parties also expressly recognize and acknowledge that the personnel of
Rural/Metro have been trained by, and are valuable to Rural/Metro, and that if
Rural/Metro must hire new personnel or retrain existing personnel to fill
vacancies it will incur substantial expense in recruiting and training such
personnel. The parties expressly recognize that should Executive compete with
Rural/Metro in any manner whatsoever, it could seriously impair the goodwill and
diminish the value of Rural/Metro’s business.

 

The parties acknowledge that this covenant has an extended duration; however,
they agree that this covenant is reasonable and it is necessary for the
protection of Rural/Metro.

 

For these and other reasons, and the fact that there are many other employment
opportunities available to Executive if he should terminate, the parties are in
full and complete agreement that the following restrictive covenants (which
together are referred to as the “Covenant-Not-To-Compete”) are fair and
reasonable and are freely, voluntarily and knowingly entered into. Further, each
party has been given the opportunity to consult with independent legal counsel
before entering into this Agreement.

 

  B. Devotion to Employment.

 

Executive shall devote substantially all his business time and efforts to the
performance of his duties on behalf of Rural/Metro. During his term of
employment, Executive shall not at any time or place or to any extent
whatsoever, either directly or indirectly, without the express written consent
of Rural/Metro, engage in any outside employment, or in any activity competitive
with or adverse to Rural/Metro’s business, practice or affairs, whether alone or
as partner, officer, director, employee, shareholder of any corporation or as a
trustee, fiduciary, consultant or other representative. This is not intended to
prohibit Executive from engaging in nonprofessional activities such as personal
investments or conducting to a reasonable extent private business affairs which
may include other boards of directors’

 

Confidential

  Page 10 of 17    



--------------------------------------------------------------------------------

activity, as long as they do not conflict with Rural/Metro. Participation to a
reasonable extent in civic, social or community activities is encouraged.
Notwithstanding anything herein to the contrary, any non-Rural/Metro activities
shall be conducted in compliance with Rural/Metro’s corporate governance
policies and other policies and procedures as in effect from time to time.

 

  C. Non-Solicitation of Clients.

 

During the term of Executive’s employment with Rural/Metro and for a period,
after the termination of employment with Rural/Metro, equal to (a) five (5)
years, if employment is terminated on or before December 31, 2005, or (b) the
greater of (i) two (2) years or (ii) five (5) years minus the number of days
from January 1, 2006 through and including the effective date of termination of
employment, if employment is terminated on or after January 1, 2006 (the
“Non-Compete Period”), regardless of who initiates the termination and for
whatever reason, Executive shall not directly or indirectly, for himself, or on
behalf of, or in conjunction with, any other person(s), company, partnership,
corporation, or governmental entity, in any manner whatsoever, call upon,
contact, encourage, handle or solicit client(s) of Rural/Metro with whom he has
worked as an employee of Rural/Metro at any time prior to termination, or at the
time of termination, for the purpose of soliciting or selling such customer the
same, similar, or related services that he provided on behalf of Rural/Metro.

 

  D. Non-Solicitation of Employees.

 

During the term of Executive’s employment with Rural/Metro and for the
Non-Compete Period, regardless of who initiates the termination and for any
reason, Executive shall not knowingly, directly or indirectly, for himself, or
on behalf of, or in conjunction with, any other person(s), company, partnership,
corporation, or governmental entity, seek to hire, and/or hire any of
Rural/Metro’s personnel or employees for the purpose of having such employee
engage in services that are the same, similar or related to the services that
such employee provided for Rural/Metro.

 

  E. Competing Business.

 

During the term of this Agreement and for the Non-Compete Period, regardless of
who initiates the termination and for any reason, Executive shall not, directly
or indirectly, for himself, or on behalf of, or in conjunction with, any other
person(s), company, partnership, corporation, or governmental entity, in any
manner whatsoever, engage in the same or similar business as Rural/Metro, which
would be in direct competition with any Rural/Metro line of business, in any
geographical service area where Rural/Metro is engaged in business, or was
considering engaging in business at any time prior to the termination or at the
time of the termination. For the purposes of this provision, the term
“competition”

 

Confidential

  Page 11 of 17    



--------------------------------------------------------------------------------

shall mean directly or indirectly engaging in or having a substantial interest
in a business or operation which is, or will be, performing the same services
provided by Rural/Metro.

 

  F. Extension of Period.

 

Executive agrees that the Non-Compete Period referred to in subsections C, D and
E shall be extended for a period of time equal to the duration of any breach of
this Agreement by Executive, but in no event longer than six (6) months.

 

  G. Election to Shorten Period.

 

Executive may elect to shorten the Non-Compete Period referred to in subsections
C, D and E to any period of at least twelve (12) months, provided that Executive
is not in breach of such subsections at the time of such election. In order to
make this election, Executive must have completed full repayment of the
Retention Bonus to the extent required in Section 3 of this Agreement, and must
provide Rural/Metro with written notice at least sixty (60) days prior to the
expiration of the shortened period. As provided in Section 8, if Executive makes
this election, any Severance Benefits provided by Section 8 will be discontinued
as of the effective date of the election.

 

  H. Automatic Reduction of Period.

 

If Executive has completed full repayment of the Retention Bonus to the extent
required in Section 3 of this Agreement, the Non-Compete Period referred to in
subsections C, D and E shall be shortened to twelve (12) months if Executive is
not entitled to receive Severance Benefits pursuant to Section 8 at the time of
his termination of employment.

 

  I. Judicial Amendment.

 

If the scope of any provision of this Agreement is found by the Court to be too
broad to permit enforcement to its full extent, then such provision shall be
enforced to the maximum extent permitted by law. The parties agree that the
scope of any provision of this Agreement may be modified by a judge in any
proceeding to enforce this Agreement, so that such provision can be enforced to
the maximum extent permitted by law. If any provision of this Agreement is found
to be invalid or unenforceable for any reason, it shall not affect the validity
of the remaining provisions of this Agreement.

 

  J. Injunctive Relief, Damages and Forfeiture.

 

Due to the nature of Executive’s position with Rural/Metro, and with full
realization that a violation of Sections 10 and 11 will cause immediate and
irreparable injury and damage, which is not readily measurable, and to protect
Rural/Metro’s interests, Executive understands and agrees that in

 

Confidential

  Page 12 of 17    



--------------------------------------------------------------------------------

addition to instituting legal proceedings to recover damages resulting from a
breach of this Agreement, Rural/Metro may seek to enforce this Agreement with an
action for injunctive relief, to cease or prevent any actual or threatened
violation of this Agreement on the part of Executive. Likewise, Executive can
seek injunctive relief for any action Executive may elect to bring relating to
Sections 10 and 11.

 

  K. Survival.

 

The provisions of this Section 11 shall survive the termination of this
Agreement.

 

  12. BUSINESS EXPENSES.

 

Rural/Metro will reimburse Executive for any and all necessary, customary, and
usual expenses, properly receipted in accordance with Rural/Metro’s policies,
incurred by Executive on behalf of Rural/Metro.

 

  13. AMENDMENTS.

 

This Agreement, the Executive’s Indemnity Agreement, Stock Option Agreements and
the Executive’s Change of Control Agreement constitute the entire agreement
between the parties as to the subject matter hereof, and all prior Employment
Agreements are being terminated as of the Effective Date. Accordingly, there are
no side agreements or verbal agreements other than those which are stated above.
Any amendment, modification or change in this Agreement must be done so in
writing and signed by both parties. Nothing in this Agreement is intended to
alter or modify Executive’s Indemnity Agreement or Stock Option Agreements,
which shall continue in full force and effect following the execution of this
Agreement.

 

  14. SEVERABILITY.

 

In the event a court or arbitrator declares that any provision of this Agreement
is invalid or unenforceable, it shall not affect or invalidate any of the
remaining provisions. Further, the court shall have the authority to re-write
that portion of the Agreement it deems unenforceable, to make it enforceable.

 

  15. GOVERNING LAW.

 

The law of the State of Arizona shall govern the interpretation and application
of all of the provisions of this Agreement.

 

Confidential

  Page 13 of 17    



--------------------------------------------------------------------------------

  16. DISPUTE RESOLUTION.

 

  A. Mediation.

 

Any and all disputes arising under, pertaining to or touching upon this
Agreement or the statutory rights or obligations of either party hereto, shall,
if not settled by negotiation, be subject to non-binding mediation before an
independent mediator selected by the parties pursuant to Section 16D.
Notwithstanding the foregoing, both Executive and Rural/Metro may seek
preliminary judicial relief if such action is necessary to avoid irreparable
damage during the pendency of the proceedings described in this Section 16. Any
demand for mediation shall be made in writing and served upon the other party to
the dispute, by certified mail, return receipt requested, at the business
address of Rural/Metro, or at the last known residence address of Executive,
respectively. The demand shall set forth with reasonable specificity the basis
of the dispute and the relief sought. The mediation hearing will occur at a time
and place convenient to the parties in Maricopa County, Arizona, within thirty
(30) days of the date of selection or appointment of the mediator.

 

  B. Arbitration.

 

In the event that the dispute is not settled through mediation, the parties
shall then proceed to binding arbitration before a single independent arbitrator
selected pursuant to Section 18D. The mediator shall not serve as arbitrator. TO
THE EXTENT ALLOWABLE UNDER APPLICABLE LAW, ALL DISPUTES INVOLVING ALLEGED
UNLAWFUL EMPLOYMENT DISCRIMINATION, BREACH OF CONTRACT, OR EMPLOYMENT TORT
COMMITTED BY RURAL/METRO OR A REPRESENTATIVE OF RURAL/METRO, INCLUDING CLAIMS OF
VIOLATIONS OF FEDERAL OR STATE DISCRIMINATION STATUTES OR PUBLIC POLICY, SHALL
BE RESOLVED PURSUANT TO THIS AGREEMENT AND THERE SHALL BE NO RECOURSE TO COURT,
WITH OR WITHOUT A JURY TRIAL. The arbitration hearing shall occur at a time and
place convenient to the parties in Maricopa County, Arizona, within thirty (30)
days of selection or appointment of the arbitrator. If Rural/Metro has adopted a
policy that is applicable to arbitrations with executives, the arbitration shall
be conducted in accordance with said policy to the extent that the policy is
consistent with this Agreement and the Federal Arbitration Act, 9 U.S.C. §§
1-16. If no such policy has been adopted, the arbitration shall be governed by
the National Rules for the Resolution of Employment Disputes of the American
Arbitration Association (“AAA”) in effect on the date of the first notice of
demand for arbitration. The arbitrator shall issue written findings of fact and
conclusions of law, and an award, within thirty (30) days of the date of the
hearing unless the parties otherwise agree.

 

Confidential

  Page 14 of 17    



--------------------------------------------------------------------------------

  C. Damages.

 

In cases of breach of contract, damages shall be limited to contract damages. In
cases of discrimination claims prohibited by statute, the arbitrator may direct
payment consistent with the applicable statute. In cases of employment tort, the
arbitrator may award punitive damages if proved by clear and convincing
evidence. The arbitrator may award fees to the prevailing party and assess costs
of the arbitration to the non-prevailing party. Issues of procedure,
arbitrability, or confirmation of award shall be governed by the Federal
Arbitration Act, 9 U.S.C. §§ 1-16, except that Court review of the arbitrator’s
award shall be that of an appellate court reviewing a decision of a trial judge
sitting without a jury.

 

  D. Selection of Mediators or Arbitrators.

 

The parties shall select the mediator or arbitrator from a panel list made
available by the AAA. If the parties are unable to agree to a mediator or
arbitrator within thirty (30) days of receipt of a demand for mediation or
arbitration, the mediator or arbitrator will be chosen by alternatively striking
from a list of five (5) mediators or arbitrators obtained by Rural/Metro from
AAA. Executive shall have the first strike.

 

  17. MISCELLANEOUS.

 

  A. Non-Waiver.

 

The failure in any one or more instances of a party to insist upon performance
of any of the terms, covenants or conditions of this Agreement, to exercise any
right or privilege conferred in this Agreement, or the waiver by said party of
any breach of any of the terms, covenants or conditions of this Agreement, shall
not be construed as a subsequent waiver of any such terms, covenants,
conditions, rights or privileges, but the same shall continue and remain in full
force and effect as if no such forbearance or waiver had occurred. No waiver
shall be effective unless it is in writing and signed by an authorized
representative of the waiving party.

 

  B. Construction; Counterparts.

 

This Agreement shall be construed fairly as to both parties and not in favor of
or against either party, regardless of which party prepared the Agreement. This
Agreement may be executed in multiple counterparts, each of which shall be
deemed to be an original, and all such counterparts shall constitute but one
instrument.

 

Confidential

  Page 15 of 17    



--------------------------------------------------------------------------------

  C. Notices.

 

All notices required or permitted to be given hereunder shall be deemed given
when delivered in person, or three (3) business days after being placed in the
hands of a courier service (e.g., DHL or Federal Express) prepaid or faxed
provided that a confirming copy is delivered forthwith as herein provided,
addressed, when to Executive, at the last known mailing address in Rural/Metro’s
human resources files, and, when to Rural/Metro, at the mailing address of the
corporate headquarters and to the attention of Rural/Metro’s General Counsel,
and/or to such other respective addresses and/or addressees as may be designated
by notice given in accordance with the provisions of this Section.

 

[Signature Page Immediately Follows]

 

Confidential

  Page 16 of 17    



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Rural/Metro and Executive have executed this Agreement.

 

EXECUTIVE

     

RURAL/METRO CORPORATION

/s/    JACK BRUCKER               By:   /s/    MARY ANNE CARPENTER        

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Jack Brucker          

Mary Anne Carpenter

Chairman, Compensation Committee

 

Confidential

  Page 17 of 17    